Title: To George Washington from Henry Knox, 16 February 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 16th February 1789.

The cloths have not yet arrived although expected by the first wind. The moment they come to hand I will forward those for you and Mrs Washington by the stage.
It appears by the returns of elections hitherto obtained which is as far as Maryland southward that your Excellency has every vote for President, and Mr John Adams 28 for Vice President exclusively of New Jersey and Delaware whose votes for Vice are not Known. I am My Dear Sir Your affectionate

H. Knox

